Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 04/30/2021.
Claims 1-15 are examined in this office action.

Claim Objections
4.        Claim 8 objected to because of the following informalities:           
  Regarding claim 8, line 5 “fastening section (of the liner” should read – fastening section of the liner --  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  
Guide element (claim 15)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the phrase "that the stripping device is automatically moved upward and downward by means of the lifting device during emptying of the liner, preferably multiple times, one after the other " (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claim 15, the phrase "preferably the filling level detection device, as well as a guide element for the pulling element of the pulling unit are fastened, wherein the frame structure can be displaced, preferably in the horizontal direction, relative to a base frame" (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claim 15, the claim recites “as well as a guide element for the pulling element of the pulling unit are fastened” (emphasis added) which renders the claim indefinite because it is not clear what this guide element might be as it was not sufficiently disclosed in the drawing or specification. Clarification is required. For the purposes of examination, this limitation will be examined as best understood.
Claims 1-14 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuismanen (US 20140217118 A1).
Regarding claim 1, Kuismanen discloses An apparatus (100) for emptying a flexible liner (108) of a packaging container ([0036]), the apparatus comprising: 
a pulling unit (a lifting arrangement as described,[0044] line 1) comprising a movable pulling element (Chains, [0044]), a fastening section (107) of the liner (108) fastened to the movable element ([0044]-[0046]), wherein the fastening section (108) of the liner can be pulled up and let down by the pulling element of the pulling unit to empty the liner ([0044]-[0046]), and 
a stripping device (105) comprising one or more stripping bodies (105, 113) for stripping a section of the liner to empty the liner, and 
a lifting device (motor as described in [0044]) for moving the stripping in the vertical direction (“The discharge device 100 has a lifting arrangement (not shown in the figure), with which the discharge device or at least the part of the discharge device, where the rollers are, can be moved in a vertical direction, i.e. up or down).
Regarding claim 2, wherein the pulling unit (a lifting arrangement as described, [0044] line 1) comprises a non-manual drive, the non-manual drive (Chains, [0044]) for moving the pulling element to pull up and let down the fastening section of the liner [0044]).
Regarding claim 3, wherein the lifting device (motor as described in [0044]) comprises a non-manual drive (motor) for moving the stripping device (105) in the vertical direction [0044]-[0046].
Regarding claim 4, further comprising a control device (101, Fig. 1) for controlling the drive of the pulling unit or the drive of the lifting device independent of one another [0044]-[0046].
Regarding claim 5, wherein the control device (101) is set up for controlling the drive of the pulling unit in such a manner that the fastening section of the liner is constantly kept pulled during emptying of the liner ([0041] and [0044]-[0046]).
Regarding claim 6, wherein the control device (101) is set up for controlling the drive of the pulling unit it such a manner that pulling up the fastening section of the liner is interrupted during emptying of the liner if the pulling force exceeds a pulling force limit value ([0045]-[0046]).
Regarding claim 7, wherein the control device (101) is set up for controlling the device of the lifting device in such a manner, that the stripping device is automatically moved upward and downward by means of the lifting device during emptying of the liner, preferably multiple times, one after the other ([0044]-[0045]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10, and 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuismanen (US 20140217118 A1) in view of Mazzotta (US 20120037657 A1).
Regarding claim 10, Kuismanen discloses the apparatus (100) for emptying a flexible liner (108) of a packaging container ([0036])
However, Kuismanen is silent with regards to a filling level detection device, which is set up for detecting the filing level of the liner during emptying of the liner.
Mazzotta teaches a filling level detection device (6, 7), which is set up for detecting the filing level of a container during emptying ([0025]-[0026], Fig. 1. See also [0003]) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kuismanen by incorporating a filling level detection device as taught by Mazzotta in order to aid in knowing the quantity of fluid retained during emptying and realize a structure which facilitates reliable operation for emptying a container.
Regarding claim 11, Kuismanen as modified does not disclose the filling level detection device is fastened to the lifting device.
it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have the filling level detection device fastened to the lifting device, since it has been held that the rearrangement of parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Regarding claim 13, wherein the control device (101 of Kuismanen) is set up for controlling the drive of the lifting device (lifting arrangement, [0044] of Kuismanen) as a function of the filling level of the liner detected by the filling level detection device (as modified by Mazzotta [0029]-[0032]).
Regarding claim 14, wherein the stripping device (105 of Kuismanen) has two stripping bodies (113, 110 of Kuismanen) configured at stripping rollers (Fig. 1 of Kuismanen), which have axes of rotation that are essentially parallel (Fig. 1).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuismanen (US 20140217118 A1) in view of Mazzotta (US 20120037657 A1) as applied to claim 14 above, and in further view of Sullinger et al. (US 20170225882 A1).
Regarding claim 10, Kuismanen as modified discloses the apparatus (100) for emptying a flexible liner (108) of a packaging container ([0036]) including further comprising a frame structure (Fig. 1, the box) onto which the lifting device (lifting arrangement, [0044] of Kuismanen) along with the stripping device (105 of Kuismanen) and preferably the filling level detection device (as modified by Mazzotta), as well as a guide element (102/103 and/or 106) for the pulling element of the pulling unit are fastened.
However, Kuismanen is silent with regards to wherein the frame structure can be displaced, preferably in the horizontal direction, relative to a base frame .
Sullinger teaches the frame structure (30) can be displaced, preferably in the horizontal direction, relative to a base frame (C).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kuismanen as modified by incorporating a frame structure in a horizontal direction, relative to a base frame as taught by Sullinger in order to provide protection to the liner during operation.
Allowable Subject Matter
Claims 8-9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of apparatus  for emptying a flexible liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731

/ANDREW M TECCO/Primary Examiner, Art Unit 3731